Lacombe, J.,
(orally, after stating the facts as above.) This case calls for the interpretation of' paragraph 356, (Heyl, Imp. D.,) Schedule K, of the tariff act-of 1883. It reads as follows:
*859“(a) The duty on wools of the first class which shall be imported washed shall be twice the amount of the duty to which they would be subjected if imported unwashed; and the duty on wools of all classes which shall be imported scoured shall be three times the duty to which they would be subjected if imported unwashed.
“( b) The duty upon wool of the sheep, or hair of the alpaca goat, and other like animals, which shall be imported in any other than ordinary condition, as now and heretofore practiced, or which shall be changed in its character or condition for the purpose of evading the duty, or which shall be reduced in value by the admixture of dirt or any other foreign substance, shall be twice the duty to which it would be otherwise subject.”
The proviso here is grammatically separated into three subdivisions by the repetition of the word “which,” preceded by the word “or,” and should therefore be construed as covering three distinct categories, viz.: (//) Wool imported in any other than the Ordinary condition, as practiced prior to the passage of the act of 1883; (6) wool changed in character or condition for the purpose of evading the duty; (c) wool reduced in value by the admixture of ciirt or other foreign substance. As to the operation of the words “for the purpose of evading the duty,”it is no doubt the rule, as contended for-by plaintiff’s counsel, that where there are several clauses separated by commas, and a general clause after all, the last and general one applies to all the preceding clauses; but the important feature in this case is that by the repetition of the word “ which ” the subject is introduced separately into each clause. Thus each clause is complete in itself, containing both subject and predicate. That circumstance seems to me controlling of the interpretation It looks as if congress had been care,ful to choose and repeat words in order to indicate the divisions between the throe classes it was providing for. The repetition ol' words is a more important circumstance than the presence of the comma. More attention is paid to the use of words than to the use of punctuation marks. There is only a single question for the jury,-which I shall leave to them as a specific question.
The court then charged the jury as follows:
I propose to leave to you but a single question, which I will hand to you in writing, and to which you will return the answer “Yes” or “No.” As you have gathered from the arguments hero, congress has prescribed rates of duty with regard to wools of three classes: (1) Clothing wools; (2) combing wools; (3) carpet wools. As to the first and second classes the rate of duty is the same. The provisions with regard to the duty on wools are, in the first place, that they shall pay, if the value is 30 cents or less per pound, 10 cents per pound; that if washed, they shall pay twice that; and if scoured, they shall pay three times that. Those wools concededly are scoured, and therefore were assessed at 30 cents per pound on that account. Then the act goes further, and provides that “the duty upon wool which shall he imported in any other than ordinary condition, as now and heretofore practiced, [and that means as practiced on the 3d of March, 1883, when the act was passed, and prior *860thereto,] shall he twice the duty to which it would be otherwise subject.” When this particular importation arrived, the collector determined that it made its appearance in a condition other than the ordinary condition in which wool which had been scoured was imported prior to March 3, 1883; and he therefore doubled the duty, and has collected 60 cents per pound. The question which I shall leave to you is whether the importation pf wool in the condition of wool-tops (as represented by this sample of the importation) was an ordinary practice prior to March 3,1883. On that question, upon the part of the plaintiffs, there is the evidence of one witness that he knew of a single importation at the port of Boston. Of course, one importation does not make a practice. There is also the evidence of another witness called by the plaintiff, as to whose testimony I shall have to trust to your recollection (the stenographer’s notes do not agree with my own on that point) whether it was in response to a question if he knew of any importation, or if he knew of any importations. Your own recollection as to that question must guide you in determining what his testimony amounted to. It was of the very briefest character; and the mere answer “Yes” to the question so putto him gave no details whatever. On the other hand, the defendant called a number of witnesses, who were large dealers in wool, and who testified (as you will recollect) that they did not know of any importations of wool-tops into this country prior to March, 1883, except, as one or two of them said, in a single specific instance. I think that one of these witnesses testified as to one importation into the port of Boston, Avhich was probably the same importation to which the plaintiff’s witness referred. . This, then, is the only question I shall leave to you: “Whether the importation of wool in the condition of wool-tops aatis an ordinary practice prior to March 3d, 1883.”
Upon coming into court they rendered the following verdict: “No.” Upon that answer to this question the court directed a verdict for defendant.